DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the limitation “a protection circuit respectively including a first terminal connected to the first DC power supply and a second terminal connected to the second DC power supply; wherein when the voltage difference between one or more of the to-be-powered circuits exceeds a threshold value, the protection circuit protects the plurality of to-be-powered circuits from burning” (emphasis added), on the last 5 lines, is unclear.  For example, according to the claimed structural limitations of the Claim, as shown in Figs. 2C and 3A, it appears that the protection circuit cannot perform that recited function.  Therefore, it is not clear how the protection circuit can perform the above recited functions.  Correction and/or clarification is required.
Claim 8 recites the limitation "the fourth detection circuits" in lines 7-12.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-6, 8-10 and 12 are rejected due to their dependencies on the base Claim 1.
Claim 11 is indefinite because the limitation “a protection circuit comprising a first terminal and a second terminal, wherein the first terminal is connected to the first power of the Xth to-be-powered circuit, and the second terminal is connected to the second power of the Yth to-be-powered circuit; when the voltage difference between the first terminal and the second terminal exceeds a threshold value, the protection circuit protects the plurality of to-be-powered circuits from burning; wherein X and Y are positive integers” (emphasis added), on the last 7 lines, is unclear.  For example, it appears that the protection circuit cannot perform the above recited function, which is based on the claimed structural limitations of the Claim.  Correction and/or clarification is required.
Claims 13 and 14 are rejected due to their dependencies on the base Claim 11.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic


/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        April 3, 2021